— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the showup conducted by police was impermissibly suggestive. The showup occurred within 20 to 25 minutes of the robbery following defendant’s apprehension within 150 to 200 yards of the crime scene. Where, as here, the showup is made in proximity to the time and place where the crime occurred, it is an acceptable means of securing a suspect’s identification (see, People v Brnja, 50 NY2d 366, 372; People v Jordan, 178 AD2d 1009, 1010, lv denied 79 NY2d 920; People v Everett, 147 AD2d 896, 897). In such circumstances, a showup is tolerable in the interest of prompt identification (People v Love, 57 NY2d 1023, 1024). The hearing court’s finding that the showup was not suggestive is supported by the record (People v Plantz, 161 AD2d 1115, 1116, lv denied 76 NY2d 863; People v Jones, 149 AD2d 970, lv denied 74 NY2d 742; People v Shippens, 136 AD2d 944, lv denied 71 NY2d 1033). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.— Robbery, 1st Degree.) Present — Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.